Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Rejection under 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1, 4-5, 7- 9, 11, 13-14, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feiweier (US-2014/0278195-A1).

Claim No
Claim feature
Prior art
Feiweier (US-2014/0278195-A1)

1
A magnetic resonance imaging (MRI) system, comprising: 

Feiweier discloses an MRI system (cf. Fig. 1) as claimed. 

one or more components configured to acquire magnetic resonance data when operated; 

One or more components (GX, GY, GZ, HF1, HF2), cf. Fig. 1.

at least one processor; and 

Ate least one processor (computer 6)

a first controller configured to control the one or more components to operate in accordance with a first pulse sequence at least in part by:

First controller (control device 5).
First controller (5) in Feiweier control the one or more components in accordance with a first pulse sequence as claimed.

receiving, from the at least one processor, a sequence of commands for controlling the one or more components to operate in accordance with the first pulse sequence; and 
First controller (5), in Feiweier, receives a sequence from the processor (6).

One or more components (GX, GY, GZ, HF1, HF2) operates in accordance with the first pulse sequence


issuing at least one command of the sequence of commands to the one or more components before completing reception of the sequence of commands from the at least one processor.
Feiweier discloses issuing at least one command of the sequence of commands to the one or more components (GX, GY, GZ, HF1, HF2) before completing reception of the sequence of commands from the at least one processor.

The first controller (5) in Feiweier receives (loads) a partial sequence from the processor (computer 6) and commands (executes) the one or more of the components (GX, GY, GZ, HF1, HF2) before the completion of reception of the [full] sequence in the controller (5). 
Feiweier clearly meets the claim (claim 1).

4
The MRI system of claim 1, further comprising a second controller coupled to the first controller and configured to receive data from the one or more components.

Feiweier must have a second controller as claimed because it describes an MRI system that must acquires imaging data from an un illustrated reception antenna. 
5
The MRI system of claim 4, wherein the second controller is configured to provide said data received from the one or more components to the at least one processor.

Feiweier must have a second controller as claimed because it describes an MRI system that must acquires imaging data from an un illustrated reception antenna.
7
The MRI system of claim 4, wherein the first controller and second controller are synchronized via a common clock signal.

Feiweier meets claim 7 because transmission of excitation pulse and reception MR signal in any MRI system has an implicit temporal relationship which requires a synchronization clock.
8
 The MRI system of claim 1, wherein the one or more components comprises an RF coil, a first gradient coil and a second gradient coil, and wherein the sequence of commands includes commands to operate at least the RF coil, the first gradient coil and the second gradient coil to produce the first pulse sequence.

Feiweier meets claim 8, when it describes an MRI system, cf. Fig. 1
9
The MRI system of claim 1, wherein the one or more components includes at least one RF coil and at least one gradient coil.

Feiweier meets claim 9, cf. Fig. 1 which show the one or more components (GX, GY, GZ, HF1, HF2) includes at least one RF coil and at least gradient coil.
11
The MRI system of claim 1, wherein the one or more components comprise an amplifier and one or more magnetics components, and wherein the sequence of commands includes commands to operate the one or more magnetics components through operation of the amplifier.

Feiweier meets claim 9, cf. Fig. 1, which shows the claimed amplifier (1) with all the limitations claimed in the instant claim 11.

13
The MRI system of claim 1, wherein the sequence of commands is a first sequence of commands, and wherein the first controller is further configured to: receive, from the at least one processor, a second sequence of commands for controlling the one or more components to operate in accordance with a second pulse sequence; and issue at least one command of the second sequence of commands to the one or more components before completing reception of the second sequence of commands from the at least one processor.

Feiweier meets claim 13, as it can be understood that an MRI system can execute more than one sequence in its life time and Feiweier is no exception. 
14

Method steps of claim 14 are met by operation of system of Feiweier as applied to claim 1, see treatment of claim 1 above for claim 14.

17
The method of claim 14, wherein the one or more components comprises an RF coil, a first gradient coil and a second gradient coil, and wherein the sequence of commands includes commands to operate at least the RF coil, the first gradient coil and the second gradient coil to produce the first pulse sequence.

Feiweier meets claim 17, cf. Fig. 1.
18
The method of claim 14, wherein the one or more components comprise an amplifier and one or more magnetics components, and wherein the sequence of commands includes commands to operate the one or more magnetics components through operation of the amplifier.

Feiweier meets claim 17, cf. Fig. 1.
19
The method of claim 14, wherein the sequence of commands is a first sequence of commands, and wherein the method further comprises: receiving, by the first controller from the at least one processor, a second sequence of commands for controlling the one or more components of the MRI system to operate in accordance with a second pulse sequence; and issuing, by the first controller, at least one command of the second sequence of commands to the one or more components of the MRI system before completing reception of the second sequence of commands from the at least one processor.

Claim 19 is met by Feiweier, as the commercial use of the MRI system in Feiweier is not manufactured to be used just for once to execute just a single sequence in its lifetime.
20

Claim 20 is met by Feiweier because MRI operations are performed by executing a computer program, cf. ¶ [0004], and a computer program is stored in a non-transitory computer readable medium ¶ [003].. 

The method steps of claim 20 are as same as that of claim 14 which is indicated to be met by Feiweier.




Rejection under 35 USC §103

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Feiweier (US-2014/0278195-A1) in view of Poole (US-2018/0143274-A1).
As to claim 2, Feiweier discloses the MRI system of claim 1. However, Feiweier is silent regarding what kind of controller should be used. 
	Even though Feiweier is silent, use of such a controller is well-known in the pertinent art. For example, Poole discloses an MRI system including a controller wherein the controller is an FPGA controller, cf. ¶ [0229], [0244].
	
 	Since Feiweier does not mention anything about the kind of controller to be used, it would have been obvious to a person having ordinary skill in the art, as of the filing date of the instant claim, to modify Feiweier to include an FPGA controller, and fill in the missing detail especially when one intends to obtain a portable MRI system.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Feiweier (US-2014/0278195-A1) in view of Liu (US-2014/0285196-A1).
  As to claim 3, Feiweier discloses the MRI system of claim 1. However, Feiweier is silent regarding how the processor (computer 6) should be connected to the controller (5) via a USB connection.
Even though Feiweier is silent, such connection is not uncommon. For example, Liu discloses magnetic resonance system including one more component (2, 3, 6) and a processor (computer 5) and a controller (main controller 7), cf. Fig. 1 in Liu. The main controller 7 in Liu issues commands to the one more component (2, 3,6).  Liu further discloses that the computer 5 should connected to the main controller 7 via USB connection, cf. ¶¶ [0009], [0012] etc. 
Since Feiweier does not detail a connectivity between computer (6) and controller (5), it would have been obvious to a person having ordinary skill in the art, as of the filing date of the instant claim 3, to modify Feiweier and include a USB connection between the computer 6 and the controller 5 as taught in Liu and thus fill in missing detail in Feiweier.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Feiweier (US-2014/0278195-A1) in view of Hugon (US-2017/0276749-A1).


	As to claim 10, Feiweier discloses the MRI system of claim 1 and it also discloses a B0 magnet, cf. Fig. 1.
	However, Feiweier does not specifically disclose that the B0 magnet should be a permanent magnet and a field strength of the B0 magnet should be less than or equal to 0.1 T and equal to or greater than 50 mT. 
	Even though Feiweier is silent, use of a such magnet having the range of claimed the field strength is well-known in the pertinent art. 
	For example, Hugon discloses an MRI system like that of Feiweier and further discloses that B0 magnet should be a permanent magnet and that the field strength of the B0 magnet should be in the claimed range, cf. ¶ [0058]. Hugon discloses an MRI system which can be made portable by the choice of the B0 magnet.
 	 Since Feiweier does not mention anything about the kind of magnet nor strength of the magnetic field, it would have been obvious to a person having ordinary skill in the art, as of the filing date of the instant claim, to modify Feiweier to include a permanent magnet having a field strength of Hugon, and fill in the missing detail especially when one intends to obtain a portable MRI system. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Feiweier (US-2014/0278195-A1) in view of Dyvorne (US-2018/0143280-A1).

 	As to claim 12, Feiweier discloses the MRI system of claim 1. The claim requires the power system to use less than 10 KW of average power during acquisition of MRI data. Feiweier must have a power system even through it does not detail it. However, it cannot be said if a power system in Feiweier operates under 10 KW of average power during MRI data acquisition. Even though Feiweier does not detail a power supply, it well-known in the art that a portable low-field MRI system, which is made small and uses a permanent magnet, may use less than 10 KW of average power during MRI data acquisition. For example, Dyvorne discloses a portable MRI system and it uses less than 10 KW of power during MRI data acquisition.
 	Since Feiweier does not mention anything about power usage of the MRI system, it would have been obvious to a person having ordinary skill in the art, as of the filing date of the instant claim, to modify Feiweier to include a power system as taught in Dyvorne and fill in the missing detail, especially, when one intends to obtain a portable MRI system. 

Allowable Subject Matter
Claims 6 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.M. HYDER
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852